Title: To Alexander Hamilton from James McHenry, 9 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department September 9. 1799
          
          I herein enclose you a Copy of the orders that have been given for forwarding the Clothing to the posts on the lakes and on the Mississippi—The Clothing for Presque Isle and Fort Washington was some time since directed to be forwarded
          I am Sir with great respect Your obedient Servant
          
            James McHenry
          
          Major General Alexr Hamilton New York
        